—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered June 21, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On a motion for summary judgment dismissing the complaint based upon lack of notice of a dangerous condition, the defendant is required to make a prima facie showing af*381firmatively establishing the absence of notice as a matter of law (see, Beltran v Metropolitan Life Ins. Co., 259 AD2d 456; Dwoskin v Burger King Corp., 249 AD2d 358; Ostuni v East Rockaway Vil. Tavern, 238 AD2d 558; Gordon v Waldbaum, Inc., 231 AD2d 673, 674). The defendant failed to make the required showing, and the Supreme Court properly denied its motion. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.